Judge Hedrick
dissenting.
Because of the bizarre circumstances giving rise to this case, further elaboration and clarification on several aspects of the whole matter is necessary to an understanding of this appeal and defendant’s assignments of error.
The case is entitled State v. Earnhardt and Keller with two trial court numbers, 81CRS2038 and 81CRS2039. The record discloses that defendant Keller was indicted for the murder of Clarence Basinger, but he was arraigned on a bill of indictment charging him with accessory after the fact of voluntary manslaughter, number 81CRS2039. The record before us does not disclose what disposition was made in Earnhardt’s case, but it is clear that her case is not before us on this appeal. The defendant Keller was found guilty of accessory after the fact of voluntary manslaughter and a judgment imposing a prison sentence of not more than ten nor less than four years was entered on 19 February 1981.
I dissent from the majority’s holding that the trial court did not err in denying defendant’s “motion to dismiss” made at the close of all the evidence. When all the evidence is considered in the light most favorable to the State, it tends to show the following:
Donald Lagree, the State’s principal witness, who under a plea bargain pleaded guilty to voluntary manslaughter, and Walter Horne, black men, were drinking wine and smoking marijuana at Horne’s house on the evening of 28 June 1980. Lagree had been drinking scotch and beer all day. At about 9:00 p.m., Linda Basinger and Vickie Earnhardt, white women with two small children, came to Horne’s house and said they were having car trouble and requested assistance. Since it was dark, Horne and Lagree had the women’s car moved to an area where it could be worked upon under a street light, and then Horne and Lagree switched some spark plug wires around and got the car “running better.” As payment, Linda and Vickie bought Horne and Lagree a can of beer and a fifth of Wild Irish Rose wine. Linda then invited the group over to the house of her boyfriend, defendant Keller, to drink some liquor. It was about 11:00 p.m. when the group went to defendant’s house located on Castor Road in Rowan County. After they had been drinking whiskey for one to *756two hours at defendant’s house, Clarence Basinger, Linda’s husband, knocked on the door. Defendant Keller answered the door and came back and told Linda that her husband wanted to talk with her. Linda went outside but came back into the house minutes later after having been slapped by her husband. Vickie picked up the phone and said she was calling the Sheriff’s Department, and defendant went back outside. Defendant returned and told Linda that her husband was sorry and that he wanted to talk to her again. Linda went back outside and after a few minutes was cut on the arm by a knife wielded by her husband. Lagree and Horne went outside and were verbally threatened and abused by Basinger. A fight broke out among Lagree, Horne, and Bas-inger. Lagree was wielding a belt; Horne, a pocketknife; and Bas-inger, a hawkbill knife. The defendant observed the initial blows of this fight. Basinger was knocked to the ground and was kicked and stomped. Basinger “started crawling toward the road,” and again verbally threatened Lagree and Horne. A second fight then broke out in which “Walter [Horne] dragged him and he hit his head on the road ...[,] Walter kicked him ...[,] [h]e crossed to the left side of the road where he went down again and he was kicked and stomped again as he laid on the road.” “Just before the second fight broke out,” the defendant “was standing in the yard;” the defendant “didn’t do anything as this was going on.” After the second fight, Lagree went back to the house. Then Horne, Lagree, and Vickie went out to the road to see how badly Basinger was hurt. Basinger was lying in the road moaning and Horne kicked him again. Minutes later, a car hit Basinger while he was still in the road. After it was realized that Basinger was dead, defendant proposed to Horne, Lagree, and Earnhardt that the entire truth about what happened not be told, but rather that they describe what happened as follows: Defendant tried to prevent Basinger from cutting his wife but was overpowered and called to Lagree and Horne, whom defendant had seen walking up the road, for help; when Basinger saw the men coming, he ran and fell down in the road where he was hit by an automobile. Defendant told this concocted story to the investigating officer when the officer talked to defendant about the incident.
“[T]here must be substantial evidence of all material elements of the crime charged to withstand the motion to dismiss.” State v. Murphy, 49 N.C. App. 443, 444, 271 S.E. 2d 573, *757574 (1980). The essential elements of accessory after the fact of voluntary manslaughter are as follows: (1) that the principal felon had actually committed the felony of voluntary manslaughter; (2) that the accused knew that voluntary manslaughter had been committed by the principal felon; and (3) that the accused assisted the principal felon in his efforts to avoid detection, arrest, or punishment. See State v. Overman, 284 N.C. 335, 200 S.E. 2d 604 (1973); State v. Williams, 229 N.C. 348, 49 S.E. 2d 617 (1948). Assuming arguendo that the State presented evidence of elements (1) and (3), supra, attention must be directed to defendant’s argument that there was no evidence that he knew voluntary manslaughter had been committed.
“ ‘Proximate cause is an element of . . . manslaughter.’ State v. Sherrill, 28 N.C. App. 311, 313, 220 S.E. 2d 822, 824 (1976).” State v. Holsclaw, 42 N.C. App. 696, 699, 257 S.E. 2d 650, 652, disc. rev. denied and appeal dismissed, 298 N.C. 571, 261 S.E. 2d 126 (1979). For a person to be guilty of voluntary manslaughter, it is necessary that his acts “be a real cause, a cause without which the decedent’s death would not have occurred.” State v. Holsclaw, supra at 699, 257 S.E. 2d at 652. Hence, for the State to present the requisite evidence that defendant in the present case knew that Horne or Lagree had committed voluntary manslaughter, there would have to have been evidence that defendant knew that Horne or Lagree had committed acts without which Basinger’s death would not have occurred. At the most, however, the evidence disclosed by the record tends to show that defendant’s knowledge extended only to the following facts: (1) that Horne and Lagree fought with Basinger, (2) that Basinger somehow ended up on or near the road, and (3) that Basinger was struck and killed by an automobile. There is absolutely no evidence that defendant witnessed or would otherwise know how Basinger got in the road, much less that defendant knew that Horne or Lagree committed acts without which the death would not have occurred. There is no evidence that defendant knew that Horne or Lagree positioned Basinger onto the road, or that he knew that they assaulted Basinger while he was on or near the road. For all the evidence tends to show , defendant could just have easily believed that Basinger volitionally placed himself in the road, rather than believing that his being there owed to Lagree’s or Horne’s violence. The record tends to show only that when the second *758fight between decedent and Lagree and Horne started, defendant “was standing in the yard.” This evidence is insufficient to satisfy the requirement that there be evidence that defendant knew that Lagree or Horne committed acts without which Basinger’s death would not have occurred, and hence, was insufficient to show that defendant knew that any manslaughter had been committed by anyone.
I feel compelled to point out that the majority dismisses defendant’s contention that he did not know that Horne or Lagree had committed voluntary manslaughter by stating that there was evidence that “defendant knew . . . that Basinger was left very near to or on the road,” and “that defendant knew a felony had been committed.” I have searched the record without success to discover such tesitmony; moreover, when the evidence is considered in the light most favorable to the State, it is insufficient to raise an inference of such a fact. The burden was on the State to offer evidence of every essential element of the crime charged. Obviously, the State could prove what defendant knew only by circumstantial evidence which would permit the jury to infer knowledge upon the part of defendant Keller. The State offered evidence tending to show only that defendant was present and that he witnessed the first fight between Horne, Lagree, and Bas-inger, at or very near his house. It was late at night and dark, and the evidence does not disclose that defendant saw or could have seen what occurred on or near the road. In my opinion, the trial judge erred in not granting defendant’s timely motion to dismiss.
Aside from the trial court’s error in failing to grant the motion to dismiss, the court also committed prejudicial error when it instructed the jury that it could find defendant guilty if the State satisfied the jury beyond a reasonable doubt that defendant knew that Horne or Lagree “could have committed the crime of voluntary manslaughter.” [Emphasis added.] This erroneous instruction, considering all of the circumstances of the case, is too prejudicial to be hidden by the familiar rule that the charge must be considered contextually as a whole, for when the charge is considered contextually as a whole, the error becomes, in my opinion, much more prejudicial than when considered in isolation. In my opinion, the instruction dealing with the element of defendant’s knowledge that voluntary manslaughter had been committed fails *759to satisfy the requirement that the judge must declare and explain the law arising on the evidence in the case.
In my opinion, the evidence is insufficient to show that Lagree committed voluntary manslaughter. Even though Lagree was allowed to testify that he had pleaded guilty to voluntary manslaughter, in my opinion, the trial court erred in instructing the jury that it could find defendant guilty of accessory after the fact of voluntary manslaughter if, among other things, it found that Horne or Lagree committed voluntary manslaughter. This error was compounded when the trial court failed to instruct the jury not to consider the evidence that Lagree had pleaded guilty to voluntary manslaughter in determining whether voluntary manslaughter had in fact been committed.
I vote to reverse.